Citation Nr: 0618372	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  05-32 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to September 
1945, from March 1946 to March 1949, and from March 1949 to 
August 1953.  He died in December 2003.  The appellant is the 
veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2004 decision and an August 2004 
rating decision of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).

In June 2006, the Board granted the appellant's motion to 
advance this case on the docket due to her advanced age.  38 
C.F.R. § 20.900(c) (2005).

The issues of entitlement to service connection for the cause 
of the veteran's death and entitlement to death pension 
benefits are addressed in the REMAND portion of the decision 
below.


FINDINGS OF FACT

At the time of the veteran's death he had no pending claims 
for entitlement to any VA benefits.




CONCLUSION OF LAW

The appellant's claim for entitlement to accrued benefits is 
without legal merit.  38 U.S.C.A. § 5121 (West Supp. 2005); 
38 C.F.R. § 3.1000 (2005); Jones v. West, 136 F.3d 1296 (Fed. 
Cir. 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis
The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his or her lawful surviving spouse may be 
paid periodic monetary benefits to which he or she was 
entitled at the time of death, and which were due and unpaid 
for a period not to exceed two years, based on existing 
rating decisions or other evidence that was on file when the 
veteran died.  See 38 U.S.C.A. § 5121 (West Supp. 2005); 38 
C.F.R. § 3.1000 (2005).

A consequence of the derivative nature of a surviving 
spouse's claim for entitlement to a veteran's accrued 
benefits is that, without the veteran having a claim pending 
at time of death, the surviving spouse has no claim upon 
which to base his or her own application.  See Jones v. West, 
136 F.3d 1296, 1300 (Fed. Cir. 1996).  An application for 
accrued benefits must be filed within one year after the date 
of death. A claim for death pension, compensation, or 
dependency and indemnity compensation, by a surviving spouse 
is deemed to include a claim for any accrued benefits.  See 
38 C.F.R. § 3.1000(c); 3.152(b) (2005).  However, applicable 
law and VA regulations further stipulate that for claims 
filed for death benefits, a specific claim in the form 
prescribed by the Secretary must be filed in order for death 
benefits to be paid to any individual under the laws 
administered by VA.  See 38 U.S.C.A. § 5101(a) (West Supp. 
2005); 38 C.F.R. § 3.152(a) (2005).

The evidence shows that the veteran died in December 2003.  
The file reflects that there were no service connection 
claims pending at the time of his death.  Although he was 
receiving compensation for his service-connected lumbar spine 
disability, the veteran did not have a claim pending for a 
higher disability rating.

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application.  
Id. at 1300.  As indicated, no such claim was pending at the 
time of the veteran's death.

The claims file is absent any evidence that the veteran had a 
claim pending for any VA benefits at the time of his death.  
Accordingly, there is no legal basis to the appellant's claim 
for payment of accrued benefits.  As the law, and not the 
evidence, is dispositive in this case, entitlement to payment 
of accrued benefits is denied due to the absence of legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Duties to Inform and Assist
With respect to the issue of entitlement to accrued benefits, 
the facts in this case are not in dispute.  Consequently, 
because the law is dispositive of this appeal, VA's duties to 
inform and assist are not applicable.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002); see also Sabonis, 6 Vet. App. 
at 429-30 (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought.).

ORDER

Entitlement to accrued benefits is denied.


REMAND

A July 2004 letter from the RO provided the appellant with 
the relevant notice regarding her claim for service 
connection for the cause of the veteran's death but failed to 
provide the required notice regarding her claim for death 
pension benefits.

Death pension benefits are based on income.  Payments of 
these pension benefits are made at a specified annual maximum 
rate, reduced on a dollar-for-dollar basis by annualized 
countable income.  See 38 U.S.C.A. § 1503 (West 2002); 38 
C.F.R. §§ 3.3, 3.23 (2005).  In determining annual income, 
payments of any kind from any source will be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded under § 3.272.  38 
C.F.R. § 3.271(a) (2005).

Unreimbursed medical expenses will be excluded from a 
surviving spouse's income when the following requirements are 
met: (i) They were or will be paid by a surviving spouse for 
medical expenses of the spouse, veteran's children, parents 
and other relatives for whom there is a moral or legal 
obligation of support; (ii) They were or will be incurred on 
behalf of a person who is a member or a constructive member 
of the spouse's household; and (iii) They were or will be in 
excess of 5 percent of the applicable maximum annual pension 
rate or rates for the spouse as in effect during the 12-month 
annualization period in which the medical expenses were paid.  
38 C.F.R. § 3.272(g)(2) (2005).

Further, the appellant reported that, prior to the veteran's 
death, the veteran received medical treatment at the VA 
medical center in Tampa, Florida and the VA outpatient clinic 
in Orlando, Florida.  VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession, and these records must be considered in deciding 
the veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992); see also 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2005).  Records of VA treatment of the 
veteran should be obtained.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required on her 
part.

1.  Ensure that the notification 
requirements set forth at 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) are 
fully complied with and satisfied 
regarding the appellant's claim of 
entitlement to death pension benefits.  
The appellant should specifically be 
asked to provide information about 
exclusions from her income including all 
unreimbursed medical expenses that she 
paid herself.

2.  Obtain VA records of treatment of the 
veteran at the VA medical center in 
Tampa, Florida and the VA outpatient 
clinic in Orlando, Florida, from December 
2001 until the veteran's death in 
December 2003.  Associate all records and 
responses with the claims file.

3.  Obtain a medical opinion from a 
physician to assist in determining 
whether cause of the veteran's death was 
related to his military service.  The 
claims folder, including the veteran's 
service medical records, should be made 
available to the physician.  The 
physician must verify in the examination 
report that the claims folder has been 
reviewed.

It is requested that the physician 
comment on whether it is "at least as 
likely as not" that a disability 
incurred in or aggravated by service 
either caused or contributed 
substantially or materially to cause the 
death of the veteran.

For a service-connected disability to be 
the cause of death, it must, singly or 
with some other condition, be the 
immediate or underlying cause, or be 
etiologically related thereto.  For a 
service-connected disability to 
constitute a contributory cause, it is 
not sufficient to show that it casually 
shared in producing death, but rather it 
must be shown that there was an actual, 
causal connection.

As background, the veteran served on 
active duty from July 1942 to September 
1945, from March 1946 to March 1949, and 
from March 1949 to August 1953.  The 
veteran died in December 2003 at age 84.  
The cause of his death was listed as 
"atherosclerotic cardiovascular 
disease."  At the time of his death, the 
veteran's service-connected disabilities 
were osteoarthritis of the lumbar spine 
with degenerative disc disease and 
residuals of a fracture of the third 
right metatarsal.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

4.  After the development requested above 
has been completed to the extent 
possible, review the record again.  If 
any benefit sought on appeal remains 
denied, furnish a supplemental statement 
of the case to the appellant and her 
representative and give them the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


